—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Kings County (Carson, J.), dated October 2, 1996, which denied his motion to dismiss the complaint pursuant to CPLR 327 (a).
Ordered that the order is affirmed, with costs.
The burden of establishing that New York is an inconvenient forum rests with the party challenging that forum (see, Islamic Republic of Iran v Pahlavi, 62 NY2d 474, cert denied 469 US 1108; Sarfaty v Rainbow Helicopters, 221 AD2d 618). As a determination of this issue rests within the discretion of the trial court, so long as the court has examined the relevant circumstances, its determination will not be disturbed (see, Sarfaty v Rainbow Helicopters, supra, at 619). In the instant action, the defendant has failed to demonstrate that New Jersey is a more appropriate forum than New York (see, Brodherson v Ponte & Sons, 209 AD2d 276).
Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.